DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0138758 by Jung (Previously published as WO/2016/072706).

Regarding claim 1, Jung discloses a method for a wireless power transmission device [see at least Figure 1, (100)] to transmit power wirelessly [see at least abstract], the method comprising: identifying rectifier performance [see at least paragraph 0209] of at least one wireless power reception device [see at least Figure 1, (110)]; determining power to be transmitted to the wireless power reception device based on the rectifier performance [see at least paragraph 0209; 

Regarding claim 2, Jung discloses the method of claim 1, wherein the determining of the power comprises: determining the power based on a value enabling power, output by a rectifier [see at least paragraph 0209; paragraph 0225; paragraph 0235], to reach a predetermined maximum value [see at least paragraph 0071].

Regarding claim 3, Jung discloses the method of claim 1, wherein the transmitting of the power comprises: transmitting the power to the wireless power reception device based on a plurality of frames that are temporally divided [see at least paragraph 0246].

Regarding claim 4, Jung discloses the method of claim 3, wherein the transmitting of the power based on the frames comprises: allocating one of the frames to the wireless power reception device; and transmitting the power to the wireless power reception device in the allocated frame [see at least paragraph 0246].

Regarding claim 9, Jung discloses a wireless power transmission device, comprising: a power transmitter [see at least Figure 1, (100)] having a plurality of antennas [see at least Figure 11]; and a processor connected to the power transmitter [see at least Figure 2, (212); paragraph 0056], wherein the processor is configured to: identify rectifier performance [see at least paragraph 0209] of at least one wireless power reception device [see at least Figure 1, (110)]; determine power to be transmitted to the wireless power reception device based on the rectifier 

Regarding claim 10, Jung discloses the wireless power transmission device of claim 9, wherein the processor is further configured to: determine the power based on a value enabling power, output by a rectifier [see at least paragraph 0209; paragraph 0225; paragraph 0235], to reach a predetermined maximum value [see at least paragraph 0071].

Regarding claim 11, Jung discloses the wireless power transmission device of claim 9, wherein the processor is further configured to: transmit the power to the wireless power reception device based on a plurality of frames that are temporally divided [see at least paragraph 0246].

Regarding claim 12, Jung discloses the wireless power transmission device of claim 11, wherein the processor is further configured to: allocate one of the frames to the wireless power reception device; and transmit the power to the wireless power reception device in the allocated frame [see at least paragraph 0246].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0138758 by Jung in view of US 2019/0052116 by Bae.

Regarding claim 5, Jung discloses the method of claim 4.
Jung fails to disclose further comprising: identifying a charging state of the wireless power reception device; and assigning priority to the wireless power reception device based on the charging state.  However, Bae discloses this limitation [see at least paragraph 0291, “The wireless power transmitter may also determine the order in which to transmit power to respective wireless power receivers…the charge state of the wireless power receiver”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize charge state to determine the order in which to charge the wireless power receivers in order to prioritize wireless power receivers which have a low charge state, thus allowing for the wireless power receivers to maintain operating status.

Regarding claim 6, Jung in view of Bae teaches the method of claim 5.


Regarding claim 13, Jung discloses he wireless power transmission device of claim 12, further comprising a communication unit configured to communicate with the wireless power reception device [see at least Figure 2, (213)].
Jung fails to disclose wherein the processor is further configured to: identify a charging state of the wireless power reception device through the communication unit; and assign priority to the wireless power reception device based on the charging state.  However, Bae discloses this limitation [see at least paragraph 0291, “The wireless power transmitter may also determine the order in which to transmit power to respective wireless power receivers…the charge state of the wireless power receiver”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize charge state to determine the order in which to charge the wireless power receivers in order to prioritize wireless power receivers which have a low charge state, thus allowing for the wireless power receivers to maintain operating status.

Regarding claim 14, Jung in view of Bae teaches the wireless power transmission device of claim 13.
Bae discloses wherein the processor is further configured to: allocate one of the frames to the wireless power reception device based on the priority [see at least paragraph 0291, “The wireless ..

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0138758 by Jung in view of US 2020/0036231 by Nakao.

Regarding claim 7, Jung discloses the method of claim 1.
Jung fails to disclose wherein the transmitting of the power comprises: forming a beam for transmitting the power to the wireless power reception device using a weight vector that is determined based on a radio channel between the wireless power transmission device and the wireless power reception device.  However, Nakao discloses this limitation [see at least paragraphs 0040-0041].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize beamforming to increase the range of the transmission of wireless power and allow for the powering of devices throughout a large area, thus increasing convenience.

Regarding claim 15, Jung discloses the wireless power transmission device of claim 9.
Jung fails to disclose wherein the processor is further configured to: form a beam for transmitting the power to the wireless power reception device using a weight vector that is determined based on a radio channel between the wireless power transmission device and the wireless power reception device.  However, Nakao discloses this limitation [see at least paragraphs 0040-0041].
.

Claims 8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0138758 by Jung in view of US 2017/0288737 by Lee.

Regarding claim 8, Jung discloses the method of claim 1.
Jung fails to disclose wherein the wireless power reception device comprises an Internet of things (IOT) sensor.  However, Lee discloses powering IOT sensors [see at least paragraph 0066].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize wireless power transmission to power IOT sensors to eliminate the need for wires, thus allowing for broader placement and lack of unsightly wiring.

Regarding claim 16, Jung discloses the wireless power transmission device of claim 9.
Jung fails to disclose wherein the wireless power reception device comprises an Internet of things (IOT) sensor.  However, Lee discloses powering IOT sensors [see at least paragraph 0066].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize wireless power transmission to power IOT sensors to eliminate the need for wires, thus allowing for broader placement and lack of unsightly wiring.

Regarding claim 17, Jung discloses a method for a wireless power transmission [see at least Figure 1, (100)] device to transmit power wirelessly [see at least abstract], the method comprising: identifying rectifier performance [see at least paragraph 0209] of each of a plurality of receivers [see at least Figure 1, (110)]; determining power to be transmitted to each of the receivers based on the rectifier performance [see at least paragraph 0209; paragraph 0225]; and transmitting the power to each of the receivers in an electromagnetic wave form [see at least abstract], wherein the determining of the power comprises determining the power based on a value enabling power, output by a rectifier [see at least paragraph 0209; paragraph 0225; paragraph 0235], to reach a predetermined maximum value [see at least paragraph 0071].
Jung fails to disclose the receivers are/have IOT sensors.  However, Lee discloses powering IOT sensors [see at least paragraph 0066].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize wireless power transmission to power IOT sensors to eliminate the need for wires, thus allowing for broader placement and lack of unsightly wiring.

Regarding claim 18, Jung in view of Lee teaches the method of claim 17.
Jung discloses wherein the transmitting of the power comprises: performing scheduling for allocating at least some of a plurality of frames that are temporally divided, to the IOT sensors, respectively; and transmitting the power to the IOT sensors through the frames, respectively [see at least paragraph 0246].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0138758 by Jung in view of US 2017/0288737 by Lee in further view of US 2019/0052116 by Bae.

Regarding claim 19, Jung in view of Lee teaches the method of claim 18.
Jung in view of Lee fails to disclose further comprising assigning priority to each of the IOT sensors based on a charging state of each of the IOT sensors, wherein the performing of the scheduling comprises allocating at least some of the frames to the IOT sensors based on the priority, respectively.  However, Bae discloses this limitation [see at least paragraph 0291, “The wireless power transmitter may also determine the order in which to transmit power to respective wireless power receivers…the charge state of the wireless power receiver”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize charge state to determine the order in which to charge the wireless power receivers in order to prioritize wireless power receivers which have a low charge state, thus allowing for the wireless power receivers to maintain operating status.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0138758 by Jung in view of US 2017/0288737 by Lee in further view of US 2020/0036231 by Nakao.

Regarding claim 20, Jung in view of Lee teaches the method of claim 18.
Jung in view of Lee fails to disclose wherein a weight vector for each of the IOT sensors is determined based on a radio channel between the wireless power transmission device and each of 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize beamforming to increase the range of the transmission of wireless power and allow for the powering of devices throughout a large area, thus increasing convenience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bronson (US 2018/0191206) discloses receiver power control based on rectifier variables.
Chandrakasan et al. (US 2019/0245385) discloses rectifier control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836